A. J. WALKER, C. J.
The will in this ease was ex-, ecuted before the adoption of the Code, but the testatrix died afterwards. A deed, made by the testatrix in 1856, after the Code went into operation, conveyed to a purchaser the land devised by one of tbe clauses of the will, and the purchase-money is unpaid. The effect of that deed, in reference to the revocation of the devise, must be determined by the Code, which was the law at the time of its execution.
[2.] Section 1602 of the Code so clearly defines the effect of the deed, that argument cannot be necessary on the point. It does not appear by the contract evidenced by tbe deed, or by any other instrument of writing, that the testatrix intended to revoke the devise of the land conveyed by it. It follows, that the clause of the will devising the land is not revoked, and the devisees take under the devise the rights' specified in section. 1602, above referred to. Without farther comment, we refer to Powell v. Powell, 30 Ala. 697, the decision in which covers all the questions arising in this case.
. The decree of the court below is reversed, and the cause remanded.